Waterman, J.
Counsel for defendant have filed ím argument in this court, and we are without means of knowing their position further than it appears in the general statement of the demurrer. Was this process properly entitled ? This is the question to be determined. The style of criminal process is purely matter of form. State v. King, 31 Iowa, 462-468. In the absence of any constitutional requirement the general asssembly may prescribe such style as it sees fit, and prosecutions may bo conducted thereunder. Section 8, article £>, of the co,i>stit]ifion provides: “Tfie style of all *95process shall be 'The State of Iowa’ and all prosecutions shall be conducted in the name and by the authority of the same.” Notwithstanding this provision, we have held that a prosecution for violation of a city ordinance may be in the name of the city, where the charter of tire city so provides. City of Davenport v. Bird, 34 Iowa, 524. While some language is used in the opinion in this case tending to indicate that in every case of violation of a municipal ordinance the prosecution should proceed in the name of the city, we must consider what is said with reference to the facts involved, and the record shows that the charter of the city of Davenport in express terms required prosecutions to be conducted in the name of the city. The general rule is that, where the mode of enforcing an ordinance is prescribed by charter, that mode must be pursued. Dillon Municipal Corporations (3d ed), section 408. We do not see why this does not include matters of form as well as matters of substance. Turning now to the special charter of the city of Cedar Rapids, which constitutes chapter 16 of the Laws of the Extra Session of the Fifth General Assembly, we find that section. 34 thereof provides : ‘‘Proceedings for the violation of city ordinances may also be by information, * * * process running in the name of the state, and the defendant may be informed of, arrested and tried as in criminal proceedings before justices of the peace.” Here is direct authority for conducting the prosecution in the name of the state. That there is no substantial reason against this method of procedure, see People v. Vinton, 82 Mich. 39 (46 N. W. Rep. 31); State v. Robilshek, 60 Minn. 123 (61 N. W. Rep. 1023); State v. King, cited above. We conclude that the information was properly entitled in the name of the state. — Reversed.